t c memo united_states tax_court dan e and susan j martens petitioners v commissioner of internal revenue respondent docket no filed date lawrence r jones jr for petitioners candace m williams for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies of dollar_figure and dollar_figure and sec_6662 penalties of dollar_figure and dollar_figure relating to petitioners’ and federal income taxes respectively all section references are to the internal_revenue_code in effect for the - - years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners are entitled pursuant to sec_166 to a business_bad_debt deduction relating to entitled pursuant to sec_162 to a business_expense deduction relating to and liable pursuant to sec_6662 for accuracy-related_penalties relating to the deductions findings_of_fact mr martens during adolescence college and law school worked at the stork shop inc the stork shop a maternity wear retail store owned by his mother estele wooden in she gave him a joint_tenancy with right_of_survivorship in the stock of the stork shop the store was located in oklahoma city oklahoma approximately miles from dallas texas where petitioners husband and wife have resided and worked since mr martens has been an attorney since and ms martens was a homemaker during the years in issue ms wooden operated the stork shop until it ceased operations in mr martens made management decisions and ms martens regularly bought apparel for and monitored inventory levels at the store but neither of them received any compensation petitioners made a series of loans to the stork - - shop and on their tax_return deducted these loans as a business loan loss in petitioners paid dollar_figure to various creditors of the stork shop for ordinary and necessary business_expenses that it had incurred on their tax_return petitioners deducted the dollar_figure as business_expenses relating to the stork shop opinion i bad_debt deduction sec_166 allows a deduction for any debt that becomes worthless during the taxable_year and distinguishes between business and nonbusiness debts a business_bad_debt must be related to the taxpayer’s trade_or_business see sec_166 respondent concedes that petitioners’ loans to the stork shop became worthless in but we must determine whether those loans related to petitioners’ trade_or_business although they devoted time and energies to the affairs of the stork shop petitioners earned no income from the corporation cf 373_us_193 stating that someone in a trade_or_business gets income received directly for his own services rather than indirectly through the corporate enterprise petitioners’ efforts were consistent with those of shareholders or of a dutiful son and daughter-in-law see 987_f2d_267 5th cir upholding conclusion that shareholder-employee’s motive was to protect his q4e- investment and not his salary which was zero affg tcmemo_1991_569 mr martens was a full-time lawyer and ms martens was a homemaker they were not employees of the stork shop and not in the trade_or_business of retailing maternity wear accordingly petitioners are not entitled to the business_bad_debt deduction il expense deduction sec_162 provides that a taxpayer engaged in a trade_or_business may deduct all ordinary and necessary expenses petitioners have failed to establish that the stork shop was their trade_or_business or that the dollar_figure was ordinary and necessary expenses of mr martens’ law practice or law firm moreover the law firm and the stork shop are corporations petitioners may not deduct the dollar_figure of corporate expenses on their personal return see 308_us_488 stating that well established decisions of this court do not permit any such blending of the corporation’s business with the business of its stockholders sec_1_162-1 income_tax regs stating that to be deductible business_expenses must be directly connected with or pertaining to the taxpayer’s trade_or_business accordingly respondent’s determinations are sustained tilt accuracy-related_penalties sec_6662 imposes an accuracy-related_penalty equal to percent of any underpayment attributable to a substantial_understatement_of_income_tax see sec_6662 and b petitioners have not established pursuant to sec_6664 that there was a reasonable_cause and that they acted in good_faith in claiming the deductions accordingly petitioners are liable for the accuracy-related_penalties to reflect the foregoing decision will be entered under rule
